STAYTON, Chief Justice.—This
action was brought by appellee, *324through next friend, to recover for an injury which he claims resulted from the negligent management of appellant’s train, whereby a team that he was driving became frightened and unmanageable a,nd threw him from the vehicle in which he was.
It is not contended on this appeal that the evidence did not make a case in which appellee was entitled to recover some damages, nor is there any complaint that the cause was not submitted to the jury under a proper charge. After the jury had been empaneled appellant’s counsel moved the court to appoint two or more competent physicians and surgeons to examine plaintiff with a view to testifying as to the extent, permanency, and character of the injury made the basis of his action. The motion stated that plaintiff had refused to submit' to such an examination, but this was denied by plaintiff, and no evidence was offered to show what the truth was in reference to this matter. The court declined to make the appointment or to compel plaintiff to submit to the examination requested.
The injury of which plaintiff complained was one to the lower part of one of his legs, and on the trial this was submitted in the presence of the jury and court to the inspection and examination of two physicians, who testified fully as to the character of the injury. These physicians came as witnesses at request of counsel for appellee, but appellant brought none to inspect the limb, and rested content with its bill of excejDtions to the ruling of the court in refusing to appoint and to require plaintiff to submit to an examination.
It is unnecessary in this case to determine whether in any case such a. motion as was made in this case should ever be sustained, for if there be cases in which the court should take the responsibility of declaring who' should be witnesses in a case and appoint physicians and surgeons with a view to that end, this should never be done unless in a case in which the ends of justice seem imperatively to demand it, and in no case should such an order be made when the party is willing to be examined by competent and disinterested men without such an order.
If, however, a court should refuse to make such an order under a state of facts that would justify it, this would not be ground for reversal if it appeared that during the trial opportunity for such examination was given.
On the trial of this case plaintiff submitted his injured limb'for examination, it was examined, and there is no reason to believe that any physician or surgeon brought by appellant would have been refused an opportunity to make a full examination.
The nature of the examination was not such that propriety would forbid its being made in public, nor does it appear that the court room did not furnish all the facilities necessary for a thorough examination.
*325Two physicians who qualified themselves as experts testified in the ■cause, and it is urged that the court should have excluded their evidence because the motion to appoint surgeons or physicians to make an examination had been overruled, and on the further ground that their testimony showed that they were incompetent to testify as experts.
It was the right of appellee to introduce any competent evidence, even if the court had refused to furnish appellant proper means for the acquisition of evidence, but as we have already stated the court did not err in overruling the motion to appoint physicians.
Both of the physicians stated that they were graduates of reputable medical colleges. One had been in practice eight and the other thirty years, and stated that they had had experience in the nature and effects of wounds caused by bruises and contusions, and we see nothing in their evidence to show that they were not qualified to testify as experts.
Counsel for appellant assumes that they were not, but the judge who tried the cause held to the contrary, and we see no reason to doubt the correctness of his conclusions. When witnesses have qualified themselves to testify as experts this court would not feel authorized from an inspection of their evidence on the merits of the case to hold that they were not qualified to speak as experts.
To do so would in effect be to pass upon the weight to be given to their evidence on the merits for the purpose of determining their professional skill and experience.
The verdict was for $3000, and it is insisted that it was excessive and probably brought about by inconsiderate language used by counsel for appellee in argument.
The injury consisted of a bruise which had affected the bone of the injured limb, and the evidence shows that this affected the use of the limb at time of trial, which was about one year and a half after the injury was received, and that this condition was likely to continue and, as on trial, to be attended with pain.
The language used by counsel was, “This plaintiff after he has worked all day suffers so he can not sleep, and he has to work because he has a widowed mother to support.”
This was not outside of the evidence, unless it be as to the necessity for him to work to support his mother; and looking to the amount of the verdict we can not say that it appears to be excessive, nor is there reason to believe that the language used influenced it.
It is suggested that plaintiff’s injury was greatly aggravated by his failure to secure proper attention to the wound, and that for this reason the verdict was excessive. ISTo such issue was made by the pleadings of defendant, no charge was requested upon that subject; but had the pleadings raised such an issue and the court refused a proper charge on that *326subject it would be difficult to hold that there was evidence making it proper for the court to submit such an issue.
We find no error in the judgment, and it will be affirmed.
Affirmed,L
Delivered October 28, 1890.